DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                        GREGORY SANDEFUR,
                            Appellant,

                                   v.

  RVS CAPITAL, LLC, a Florida limited liability company, RIO VISTA
 SALOON, LLC, a Florida limited liability company, and DAVID ZWICK,
                              Appellees.

                             No. 4D14-543

                          [January 27, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE 13-
006339 (14).

  Peter Ticktin and Ejola Cook of The Ticktin Law Group, P.A., Deerfield
Beach, for appellant.

  Paul O. Lopez of Tripp, Scott, P.A., Fort Lauderdale, for appellee RVS
Capital, LLC.

SHEPHERD, CAROLINE, Associate Judge.

   This case involves the practical effect of a last minute substitution
which brought in a new party-plaintiff on the same day as the hearing on
the predecessor-plaintiff’s motion for summary judgment. The defendant
does not appeal the order granting the motion for substitution. Rather,
the defendant argues that the substituted plaintiff did not prove it had
standing at the time judgment was entered because the assignment from
the predecessor-plaintiff was not “summary judgment evidence.” We agree
and reverse.

  The borrower, Rio Vista Saloon, LLC, executed a note secured by a
mortgage in favor of First Southern Bank. The note was personally
guaranteed by the Appellant, Gregory Sandefur, and Appellee, David
Zwick. When Rio Vista failed to make a required balloon payment, First
Southern Bank brought a foreclosure action against Rio Vista and sued
Zwick and Sandefur as guarantors.
   First Southern Bank moved for summary judgment on the guarantees.
Four days before the hearing, a motion for substitution of party plaintiff
was filed. The motion claimed that the promissory note was indorsed and
assigned to a company called “RVS Capital, LLC” and that RVS Capital
should be substituted as party plaintiff in place of First Southern Bank.1
Neither the indorsed note nor any assignments were attached to the
motion for substitution.

   Both the motion for summary judgment and the motion for substitution
were heard on the same day. The motion for substitution was granted
without objection. RVS Capital then proceeded as the moving party on the
motion for summary judgment against Sandefur only.

   Counsel for RVS Capital informed the court that he was in possession
of the original note, the original guarantees, an allonge, and an
assignment. Sandefur objected to the submission of any additional
documents during the hearing, citing Florida Rule of Civil Procedure
1.510.2 The referenced documents were not handed to the court or
otherwise examined by the court, and the judge acknowledged that the
assignment was not in the record.3 The court ruled that the substitution
of RVS Capital for the original plaintiff was sufficient evidence that RVS
Capital had purchased the note and thus had standing. Sandefur was
given four days to submit an additional affidavit in opposition to RVS
Capital’s motion for summary judgment. When the hearing resumed on
the fourth day, the trial court found, “the note is in default. They stepped
into the shoes of the bank and they’re entitled to summary judgment.”



1 While the motion for substitution did not mention the guaranties, under Florida
law, a guaranty, like a mortgage, follows the note. Greene v. Bursey, 733 So. 2d
1111, 1114 (Fla. 4th DCA 1999); Rizzi v. Serv. Dev. Corp., 354 So. 2d 898 (Fla.
4th DCA 1978).
2“The movant shall serve the motion at least 20 days before the time fixed for the
hearing, and shall also serve at that time a copy of any summary judgment
evidence on which the movant relies that has not already been filed with the
court.” Fla. R. Civ. P. 1.510(c).
3 RVS Capital included a copy of the assignment in its supplemental appendix
submitted to this court. Because the assignment was never submitted to the trial
court and is not part of the record, its inclusion in the appendix was improper.
Fla. R. App. P. 9.200(a); Fla. R. App. P. 9.220(a); Altchiler v. State, Dep’t of Prof'l
Regulation, Div. of Professions, Bd. of Dentistry, 442 So. 2d 349, 350 (Fla. 1st DCA
1983) (“That an appellate court may not consider matters outside the record is
so elemental that there is no excuse for any attorney to attempt to bring such
matters before the court.”).

                                          2
    On appeal, Sandefur argues that RVS Capital failed to establish its
standing as holder of the note. RVS Capital maintains that under
Brandenburg v. Residential Credit Solutions, Inc., 137 So. 3d 604 (Fla. 4th
DCA 2014), it was not required to prove its standing because the order
allowing its substitution as plaintiff also operated to establish its standing.

   While it is true that the plaintiff by substitution “stands in the shoes of
the original plaintiff/mortgagee,” Miller v. Kondaur Capital Corp., 91 So. 3d
218, 219 (Fla. 4th DCA 2012), an order of substitution does not create
standing. Rather, the substituted party acquires the standing (if any) of
the original plaintiff at the time the case was filed. Lewis v. J.P. Morgan
Chase Bank, 138 So. 3d 1212, 1213 (Fla. 4th DCA 2014). The substituted
plaintiff still must prove its own standing when judgment is entered. Lamb
v. Nationstar Mortg., LLC, 174 So. 3d 1039, 1040 (Fla. 4th DCA 2015) (“In
addition to proving standing when the complaint is filed, a bank must also
establish its standing at the time final judgment is entered.”).

    The summary judgment evidence included an affidavit by an employee
of First Southern Bank authenticating the note, mortgage, and guaranties.
Each of these documents named First Southern Bank as the lender.
Because the note was not indorsed, RVS Capital was a nonholder in
possession. Murray v. HSBC Bank USA, 157 So. 3d 355, 358 (Fla. 4th
DCA), review dismissed, 171 So. 3d 117 (Fla. 2015). One way a nonholder
in possession may prove its right to enforce a note is through evidence of
a valid assignment. See Miller, 91 So. 3d at 219. At bar, however, the
assignment upon which RVS Capital relies for standing was not submitted
as evidence in support of its motion for summary judgment.

   RVS Capital argues that because the assignment was a recorded
document, the trial court could properly take judicial notice of it. This
argument fails for three reasons.

   First, the mere fact that a document has been recorded does not make
that document a proper matter for judicial notice. § 90.202, Fla. Stat.
(2013); Bull v. Jacksonville Fed. Sav. & Loan Ass’n, 576 So. 2d 755, 756
(Fla. 1st DCA 1991) (“[P]ublically recorded documents such as deeds and
mortgages are not included in the list of matters which must or may be
judicially noticed, set out in sections 90.201 and 90.202, Florida
Statutes.”).

   Second, the Florida Evidence Code contains specific procedures that
parties and the court must follow before a document may be judicially
noticed. §§ 90.203–.204, Fla. Stat. (2013). It is undisputed that these
procedures were not followed in this case.

                                      3
   Third, even if the assignment was judicially noticed, RVS Capital
cannot rely on it for standing because it was not “summary judgment
evidence.” Summary judgment evidence must be served “at least 20 days
before the time fixed for the hearing.” Fla. R. Civ. P. 1.510(c); Viola v. U.S.
Bank Nat’l Ass’n, 133 So. 3d 1018, 1019 (Fla. 4th DCA 2014). It is
undisputed that the assignment was not served on Sandefur twenty days
before the hearing.

   This court can affirm an order granting summary judgment only if the
pleadings, depositions, answers to interrogatories, and admissions on file,
together with affidavits (if any), conclusively show that there is no genuine
issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law. Fla. R. Civ. P. 1.510(c); Frost v. Regions Bank,
15 So. 3d 905, 906 (Fla. 4th DCA 2009). We find that RVS Capital’s
standing is an issue of material fact which was not conclusively
established by the pleadings or other summary judgment evidence.

    Because RVS Capital failed to present summary judgment evidence
sufficient to establish its standing on the day judgment was entered, the
trial court erred in entering summary judgment.

   Reversed and remanded.

GROSS and TAYLOR, JJ., concur.

                             *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                      4